



Exhibit 10.1B
SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of September 30, 2019 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and CODEXIS, INC., a
Delaware corporation (“Borrower”).
WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of June 30, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order:



“Seventh Amendment Date” is September 30, 2019.


3.
Section 1.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows:



“Amortization Date” is November 1, 2021.


“Draw Period” is the period commencing on the Closing Date and ending on the
earlier of (i) September 30, 2020 and (ii) the occurrence of an Event of
Default.


“Maturity Date” is October 1, 2023.


“Revolving Facility Termination Fee” is an additional fee payable by Borrower to
Bank, upon the election by Borrower to terminate the Revolving Facility, in
amount equal to:
(i)    for a termination on or before the first anniversary of the Seventh
Amendment Date, three percent (3.00%) of the Revolving Line;
(ii)    a termination after the first anniversary of the Seventh Amendment Date
and on or before the second anniversary of the Seventh Amendment Date, two
percent (2.00%) of the Revolving Line; and
(iii)    a termination after the second anniversary of the Seventh Amendment
Date and on or before the third anniversary of the Seventh Amendment Date, one
percent (1.00%) of the Revolving Line.
4.
Section 2.6 of the Loan Agreement is hereby further amended by replacing “.” at
the end of Section 2.6(g) with “; and” and adding the following Section 2.6(h)
thereto:



(h)    Seventh Amendment Fee. On the Seventh Amendment Date, a fully earned and
non-refundable fee in the amount of Twelve Thousand Five Hundred Dollars
($12,500.00).


BOS 48677184v2

--------------------------------------------------------------------------------







5.
Section 5.16 of the Loan Agreement is hereby amended and restated in its
entirety as follows:



5.16    Accounts. All of Borrower’s or any Subsidiary’s operating, depository or
investment accounts maintained or invested with a Person other than Bank are set
forth on the Perfection Certificate, provided that such accounts disclosed on
the Perfection Certificate are hereby deemed updated with the updated Perfection
Certificate delivered to Bank as of the Fourth Amendment Date. On and after (i)
the 60th day following the Closing Date and prior to October 1, 2019, at any
time that the aggregate balance of Borrower’s accounts held with Bank and Bank’s
Affiliates is less than $15,000,000 for three (3) successive Business Days or
less than $14,000,000 on any given day, and (ii) October 1, 2019, at any time
that the aggregate balance of Borrower’s accounts held with Bank and Bank’s
Affiliates is less than the sum of (A) $5,000,000 plus (B) the outstanding
aggregate principal amount of the Term Loans, for three (3) successive Business
Days, none of Borrower’s nor any domestic U.S. Subsidiary’s operating,
depository or investment accounts are maintained or invested with a Person other
than Bank. Notwithstanding the foregoing, on and after the 60th day following
the Closing Date, neither the Borrower nor any of its domestic Subsidiaries
maintains any operating, depository or investment accounts maintained or
invested with any Person other than the Bank unless such account (A) is subject
to an account control agreement in favor of the Bank in such form and substance
as is reasonably acceptable to the Bank, (B) is a deposit account exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of Borrower’s or any domestic U.S. Subsidiary’s employees and
identified to Bank by Borrower as such, or (C) is the Exempt Account (provided
that such account and is maintained solely in connection with the Transfers of
shares of CO2 Solutions, Inc. held by the Borrower on the Closing Date and any
cash balance in such account in excess of Five Hundred Thousand Dollars
($500,000.00) is transferred to another account of Borrower that is maintained
in accordance with Section 6.7 within five (5) Business Days).


Furthermore, the aggregate amount of cash and cash equivalent assets held by
direct and indirect Foreign Subsidiaries of Borrower in accounts not subject to
a control agreement in favor of the Bank (and in such form and substance as is
reasonably acceptable to the Bank) does not exceed One Million Two Hundred
Thousand Dollars ($1,200,000.00) (of which no more than Four Hundred Thousand
Dollars ($400,000.00) may be maintained in accounts other than the accounts for
Codexis Laboratories India Pte., Ltd.).


6.
Limitation of Amendment.



a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which the Bank or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



7.
To induce the Bank to enter into this Amendment, Borrower hereby represents and
warrants to the Bank as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in Article 5 of the Loan Agreement are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects as of such date), and (b) no
Event of Default has occurred and is continuing;





2
BOS 48677184v2

--------------------------------------------------------------------------------





b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to the Bank on the Closing
Date, and updated pursuant to subsequent deliveries by the Borrower to the Bank,
if any, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles.



8.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



9.
This Amendment shall be deemed effective as of the Amendment Date upon the due
execution and delivery to the Bank of this Amendment by each party hereto [and
the payment by Borrower to the Bank of fee due under Section 2.6(g) of the Loan
Agreement as amended hereby].



10.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



11.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.





[Balance of Page Intentionally Left Blank]




3
BOS 48677184v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Loan and Security Agreement to be executed as of the date first set forth above.
BORROWER:
 
 
 
 
 
CODEXIS, INC., A DELAWARE CORPORATION
 
 
 
 
 
 
 
 
By /s/ Ross Taylor
 
 
Name: Ross Taylor
 
 
Title: Senior Vice President and CEO
 
 
 
 
 
 
 
 
BANK:
 
 
 
 
 
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION
 
 
 
 
 
 
 
 
By /s/ Lindsay Fouty
 
 
Name: Lindsay Fouty
 
 
Title: VP, Portfolio Management
 
 

















BOS 48677184v4